DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2022 has been entered.

Specification
The amendments to the specification were received on November 18, 2022.  These amendments to the specification are acceptable.

Examiner’s Comments
As previously noted, in regards to the term “ring” – the term ring is interpreted to include various open shapes (see figures 4C-D elements 56 & 62) and various closed shapes (see figures 1-2, 4A-B, 6 & 8 elements 18, 28, 44, 50, 100 & 122).  Particularly, in the light of the specification, see page 2 line 11, recites: “The ring may be an open-ended hook. The ring may be a loop.”  Further, in light of the specification, the term “loop” is interpreted to mean a closed structure, as opposed to an open-ended hook.  These interpretations are reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required by the MPEP §2111.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 6 and 8-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 “wherein one of the frame and one arm further defines a ring adapted to be hung onto the hanger” particularly “and” has clarity issues.  It is unclear if (1) both the frame and one arm define a ring, or (2) if either the frame or one arm define a ring.  In light of specification, see figures 1-4D and 6-8 and the current remarks page 5 lines 3-4 “amended claim 1 to recite that … the frame or arm includes a ring” the latter is assumed.  The examiner suggests and for purposes of examination will use “wherein or one of the arms [[arm]] further defines a ring adapted to be hung onto the hanger”.
Claims 4, 6 and 8-16 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Insofar as they are understood claims 1, 4, 6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morton US Patent 1,024,275, of record, in view of Shapiro US Patent Application Publication 2010/0110366, of record, and further in view of Scherg et al. US Patent Application Publication 2009/0053465, of record.
Regarding claims 1, 4, 6, 9 and 12-16 Morton discloses an eyewear kit (title e.g. figures 1-2) for use in wet settings (no patentable weight1), the kit comprising eyewear and a hanger (lines 8-16 particularly “when the spectacles are not in use the same may be hung upon a hook”, emphasis added), the eyewear comprising-an eyeglass frame (e.g. combination of bridge  and hinge ears 3), a pair of arms (e.g. temples 4), and a pair of corrective lenses (e.g. lenses 1); wherein the frame is connected to the arms (see figure 1), one each on opposite ends of the frame (see figure 1), by a hinge (see figure 1 e.g. “hinge ears”); and the lenses are set in the frame (see figure 1); wherein the frame further defines a ring (e.g. loop 6) adapted to be hung onto the hanger (lines 8-16); and the hanger is adapted to be secured to a surface (lines 42-63 particularly “when not in use particularly when the spectacles are hung on a hook carried on the breast of the wearer which hook is adapted to receive either one of two suspension eyes or loops 6 arranged on the hinge ears”), as required by claim 1; and wherein the ring (e.g. 6) is a loop (see figure 2), as recited in claim 6.
Morton does not disclose the frame, arms and hinges are formed of non-rusting materials; the lenses are made of plastic, and wherein the lenses are treated with one of a hydrophobic and hydrophilic coating, as required in claim 1; or wherein the ring is an open-ended hook as required in claim 4; or wherein the lenses are formed of a polycarbonate material, as recited in claim 9; or wherein the frame is made of plastic, as recited in claim 12; or wherein the frame is made of cellulose acetate, as recited in claim 13; or wherein the frame is made of nylon, as recited in claim 14; or wherein the frame is made of a non-rust metal, as recited in claim 15; or wherein the frame is made of aluminum, as recited in claim 16.
Shapiro teaches eyewear (title e.g. figures 1A-3B & 7A-8B) including an eyeglass frame (e.g. figures 1A-1E lens frame 10), a pair of arms (e.g. left and right temples 14L & 14R), and a pair of lenses (e.g. lenses 12a & 12b) set in the frame (see figures 1A-1E); wherein the frame is connected to the arms, one each on opposite ends of the frame (see figures 1A-1E), by a hinge (e.g. hinge 16a and unlabeled hinge near 13b), and a ring (e.g. carabiner 25) attached to the frame (e.g. figures 1A-1E shows 25 attached to 10 by hinge pin 17a); and further teaches the frame, arms and hinges are formed of non-rusting materials (paragraph [0034] lists various non-rusting materials); the lenses are made of plastic (implicit since safety glasses are noted, see inter alia abstract and safety glasses have plastic lenses), and the frame is made of plastic (paragraph [0034]), cellulose acetate (paragraph [0034]), nylon (paragraph [0034]), non-rust metal (paragraph [0034]) or aluminum (paragraph [0034]) and the ring (e.g. 25) is an open-ended hook (25 is a carabiner, see abstract and paragraphs [0011 & 0032] and in an open state it forms a hook and in a closed state it forms a loop, see figure A below) for the purpose of using suitable materials (paragraph [0034]) and securely affixing the glasses (paragraph [0010]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear as disclosed by Morton to have the frame, arms and hinges are formed of non-rusting materials, including plastic, cellulose acetate, nylon, non-rust metal or aluminum; the lenses are made of plastic, the ring be an open-ended hook for the purpose of using suitable materials and securely affixing the glasses.
Shapiro does not disclose wherein the lenses are treated with one of a hydrophobic and hydrophilic coating, as recited in claim 1; or wherein the lenses are formed of a polycarbonate material, as recited in claim 9.
Scherg teaches an improvement to a plastic spectacle lens (e.g. figures 1-3 substrate 1) and further teaches the plastic lens may be polycarbonate (paragraph [0026]) and has a coating having hydrophobic and/or oleophobic properties for ant-fog effects (abstract & paragraph [0020] e.g. water absorbing polymer layer 3) for the purpose of having a typical lens substrate of a suitable material for lenses (paragraph [0026]) with excellent anti-fog effects (abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the typical plastic lens in the eyewear as disclosed by Morton as modified by Shapiro to be polycarbonate and to have one of a hydrophobic and hydrophilic coating as taught by Scherg for the purpose of having a suitable material for a lens and to have excellent anti-fog effects. 
[AltContent: textbox (carabiner in a loop configuration)][AltContent: textbox (carabiner in an open-ended hook configuration)]
    PNG
    media_image1.png
    346
    474
    media_image1.png
    Greyscale

Figure A.



Regarding claims 10-11 Morton as modified by Shapiro and Scherg discloses eyewear kit as described in claim 1, as set forth above.  Morton, Shapiro and Scherg do not explicitly disclose or teach wherein the lenses have a corrective magnification of -4 to +4, as recited by claim 10; or wherein the lenses have a corrective magnification of -2 to +2, as recited by claim 11.  The examiner takes Official Notice2 that typical magnifications of eyeglasses lenses have correction within the claimed ranges for the purpose of correcting a user’s vision to an appropriate amount for near, medium and/or far distance vision.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear as disclosed by Morton as modified by Shapiro and Scherg to have corrective magnification of -4 to +4 or -2 to +2 for the purpose of correcting a user’s vision to an appropriate amount for near, medium and/or far distance vision. 

Insofar as they are understood claims 1, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tenuta US Patent Application Publication 2015/0378172, of record, in view of Scherg et al. US Patent Application Publication 2009/0053465, of record.
Regarding claims 1 and 9 Morton discloses an eyewear kit (abstract e.g. figures 1-5) for use in wet settings (no patentable weight3), the kit comprising eyewear (e.g. pair of glasses 1) and a hanger (paragraph [0026] “a button of an item of clothing 100” see figure 4), the eyewear comprising an eyeglass frame (e.g. frame 2), a pair of arms (e.g. side arms 4), and a pair of corrective lenses (e.g. usual lenses 3); wherein the frame is connected to the arms (paragraph [0015] “side arms 4 … comprise a first end 4A hinged to the frame 2” see figure 1), one each on opposite ends of the frame (see figure 1), by a hinge (e.g. at first end 4A), and the frame, arms and hinges are formed of non-rusting materials (implicit that the frames and arms are made of plastic given figures and paragraph [0016] discussing that they are formed by injection moulding); and the lenses are set in the frame (see figure 1); wherein one of the arms further defines a ring (e.g. ring 25) adapted to be hung onto the hanger (see figure 4); and the hanger is adapted to be secured to a surface (buttons are attached to a shirt’s surface e.g. by thread). 
Tenuta does not disclose the lenses are made of plastic, and wherein the lenses are treated with one of a hydrophobic and hydrophilic coating, as required by claim 1; or wherein the lenses are formed of a polycarbonate material, as recited in claim 9.
Scherg teaches an improvement to a spectacle lens (e.g. figures 1-3 substrate 1) and further teaches a plastic lens which may be polycarbonate (paragraph [0026]) and has a coating having hydrophobic and/or oleophobic properties for ant-fog effects (abstract & paragraph [0020] e.g. water absorbing polymer layer 3) for the purpose of having a typical lens substrate of a suitable material for lenses (paragraph [0026]) with excellent anti-fog effects (abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens in the eyewear as disclosed by Tenuta to be plastic, particularly polycarbonate, and to have one of a hydrophobic and hydrophilic coating as taught by Scherg for the purpose of having a suitable material for a lens and to have excellent anti-fog effects. 
Regarding claim 6 Tenuta as modified by Scherg discloses eyewear kit as described in claim 1, as set forth above.  Tenuta further discloses wherein the ring (e.g. 25) is a loop (see figure 1).
Regarding claim 8 Tenuta as modified by Scherg discloses eyewear kit as described in claim 1, as set forth above.  Tenuta further discloses wherein the ring (e.g. 25) is attached onto an arm (e.g. via body 10, see figure 1).
Regarding claims 10-11 Tenuta as modified by Scherg discloses eyewear kit as described in claim 1, as set forth above.  Tenuta and Scherg do not explicitly disclose or teach wherein the lenses have a corrective magnification of -4 to +4, as recited by claim 10; or wherein the lenses have a corrective magnification of -2 to +2, as recited by claim 11.  The examiner takes Official Notice4 that typical magnifications of eyeglass lenses have correction within the claimed ranges for the purpose of correcting a user’s vision to an appropriate amount for near, medium and/or far distance vision.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear as disclosed by Tenuta as modified by Scherg to have corrective magnification of -4 to +4 or -2 to +2 for the purpose of correcting a user’s vision to an appropriate amount for near, medium and/or far distance vision. 

Insofar as they are understood claims 1, 4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvin US Patent Application Publication 2011/0119871, of record, in view of Scherg et al. US Patent Application Publication 2009/0053465, of record.
Regarding claims 1 and 9 Chauvin discloses an eyewear kit (abstract e.g. figure 1-3 & 10-11) for use in wet settings (no patentable weight5), the kit comprising eyewear (e.g. eyeglasses 10) and a hanger (e.g. shirt 86 or pocket 87), the eyewear comprising an eyeglass frame (e.g. eyeglass frame 16), a pair of arms (e.g. temple pieces 12 & 14), and a pair of corrective lenses (e.g. lenses 17); wherein the frame is connected to the arms, one each on opposite ends of the frame, by a hinge (paragraph [0025] “eyeglasses 10 comprises a pair of temple pieces 12 and 14, each of which is hingedly connected to the eyeglasses frame 16” see figure 1), and the frame, arms and hinges are formed of non-rusting materials (paragraphs [0017, 0024 & 0028] disclose they are plastic); and the lenses are set in the frame (see figure 1); wherein one of the arms (e.g. 14) further defines a ring (e.g. holder clip device 20) adapted to be hung onto the hanger (see figures 10-11); and the hanger (e.g. 86 or 87) is adapted to be secured to a surface (in figure 10 the top edge of 86 is secured to bottom surface of 86 by buttons & in figure 11 pocket 87 is secured by stitching).
Chauvin does not disclose the lenses are made of plastic, and wherein the lenses are treated with one of a hydrophobic and hydrophilic coating, as required by claim 1; or wherein the lenses are formed of a polycarbonate material, as recited in claim 9.
Scherg teaches an improvement to a spectacle lens (e.g. figures 1-3 substrate 1) and further teaches a plastic lens which may be polycarbonate (paragraph [0026]) and has a coating having hydrophobic and/or oleophobic properties for ant-fog effects (abstract & paragraph [0020] e.g. water absorbing polymer layer 3) for the purpose of having a typical lens substrate of a suitable material for lenses (paragraph [0026]) with excellent anti-fog effects (abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens in the eyewear as disclosed by Chauvin to be plastic, particularly polycarbonate, and to have one of a hydrophobic and hydrophilic coating as taught by Scherg for the purpose of having a suitable material for a lens and to have excellent anti-fog effects.
Regarding claim 4 Chauvin as modified by Scherg discloses eyewear kit as described in claim 1, as set forth above.  Chauvin further discloses wherein the ring is an open-ended hook (e.g. see figures 1-3 & 10-11).
Regarding claim 8 Chauvin as modified by Scherg discloses eyewear kit as described in claim 1, as set forth above.  Chauvin further discloses wherein the ring is attached with one of the arms (see figure 2).
Regarding claims 10-11 Chauvin as modified by Scherg discloses eyewear kit as described in claim 1, as set forth above.  Chauvin and Scherg do not explicitly disclose or teach wherein the lenses have a corrective magnification of -4 to +4, as recited by claim 10; or wherein the lenses have a corrective magnification of -2 to +2, as recited by claim 11.  The examiner takes Official Notice6 that typical magnifications of eyeglasses have corrective lenses within the claimed ranges for the purpose of correcting a user’s vision to an appropriate amount for near, medium and/or far distance vision.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear as disclosed by Chauvin as modified by Scherg to have corrective magnification of -4 to +4 or -2 to +2 for the purpose of correcting a user’s vision to an appropriate amount for near, medium and/or far distance vision. 
Regarding claim 12 Chauvin as modified by Scherg discloses eyewear kit as described in claim 1, as set forth above.  Chauvin further discloses wherein the frame is made of plastic (paragraphs [0017, 0024 & 0028] disclose frame is plastic).

Response to Arguments
Applicant’s arguments, see remarks, filed November 18, 2022, with respect to claim objections, specification objections and claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim objections, specification objections and claim rejections under §112 have been withdrawn. 
Applicant's arguments filed November 18, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments centered on Morton (and Shapiro and/or Scherg) failing to disclose eyewear with a ring associated with a hanger, the examiner is unpersuaded.  Morton discloses eyewear with a ring associated with a hanger.  Particularly, Morton discloses spectacles with a loop (6) and states “when the spectacles are not in use the same may be hung upon a hook” (see lines 8-16), as set forth above.  Further the examiner notes, as set forth above, that Tenuta also discloses eyewear (1) with a ring (25) associated with a hanger “a button of an item of clothing 100” (see paragraph [0026] and figure 4); and Chauvin discloses eyewear (10) with a ring (20) associated with a hanger (86 or 87).
Regarding applicant’s arguments centered on the combination of references do not disclose said eyewear with said ring being treated with a hydrophobic or hydrophilic coating, the examiner is unpersuaded.  Morton, Tenuta and Chauvin each individually disclose eyewear with a ring, as set forth above.  Morton, Tenuta and Chauvin do not disclose or teach a hydrophobic or hydrophilic coating, as set forth above.  Scherg teaches an improvement to spectacle lens and particularly teaches coating the lenses with a hydrophobic for the purpose of having anti-fog properties, as set forth above.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s arguments centered on the combination of references being unobvious, the examiner is unpersuaded.  Particularly, applicant notes eyewear with a ring in combination with a hydrophobic or hydrophilic coating as not being obvious.  As set forth and noted above, Morton, Tenuta and Chauvin each individually disclose eyewear with a ring and Scherg teaches an improvement to spectacle lens and particularly teaches coating the lenses with a hydrophobic for the purpose of having anti-fog properties.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, one of the problems faced by applicant is eyeglass lenses fogging – see, at least, the last paragraph on page 1 and the first paragraph on page 2 of the instant application.  Scherg explicitly teaches treating eyewear lenses with a hydrophobic coating for the purpose of having anti-fog properties, as set forth above.  Therefore, Scherg is both in the eyewear field and addresses the problem faced by the inventor and the combination is obvious.  Indeed, applicant admits in commercially available products may be used to treat the lenses, see instant application the paragraph that spans pages 5-6.  And while not specifically used in the above rejections a statement by an applicant in the specification identifying the work of another is an admission of "prior art" which can be relied upon for both anticipation and obviousness determinations, see MPEP 2129.  In this case this would be combining prior art elements according to known methods to yield predictable results, see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itoh et al. US Patent 6,287,683; in regards to a lens treatment using a hydrophilic coating for the purpose of having anti-fog effects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                    December 6, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation in the preamble is directed to intended use of the device and has not been given any patentable weight since it has been held "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81, see MPEP 2111.02.
        2 Since applicant did not traverse the examiner’s assertion of official notice the statement is taken to be admitted prior art because applicant did not traverse the examiner’s assertion of official notice, see MPEP 2144.03 C.
        3 Ibid. Kropa v. Robie.
        4 Since applicant did not traverse the examiner’s assertion of official notice the statement is taken to be admitted prior art because applicant did not traverse the examiner’s assertion of official notice, see MPEP 2144.03 C.
        5 Ibid. Kropa v. Robie.
        6 Since applicant did not traverse the examiner’s assertion of official notice the statement is taken to be admitted prior art because applicant did not traverse the examiner’s assertion of official notice, see MPEP 2144.03 C.